Holmes, J.
The whole question is whether we are to understand that the account between the parties was one continuous account current, or that each voyage was, so to speak, a separate partnership, to be wound up by itself. If the former, the case is governed by Smith v. Butler, 164 Mass. 37 ; if the latter, then, as the accounts have been settled, a balance struck, and the other part owners paid, the plaintiffs can maintain the action. Sikes v. Work, 6 Gray, 433. The offer of proof was not very distinct on this point; but as generally the relation of quasi partnership between shipowners is only for the adventure, and as in this case accounts were made up at the end of each voyage, we understand each voyage to have been a separate matter, even if the dividends of different voyages were credited to the plaintiffs successively on the same sheet of the ledger.

Exceptions sustained.